Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a jury trial of criminal possession of a controlled substance in the first degree (Penal Law § 220.21 [1]) and criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]). Contrary to defendant’s contention, the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). “Great deference is to be accorded to the fact-finder’s resolution of credibility issues based upon its superior vantage point and its opportunity to view witnesses, observe demeanor and hear the testimony” (People v Valencia, 263 AD2d 874, 876, lv denied 94 NY2d 799). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Onondaga County Court, Aloi, J. — Criminal Possession Controlled Substance, 1st Degree.) Present — Pigott, Jr., P. J., Hayes, Wisner, Scudder and Burns, JJ.